Citation Nr: 1008983	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

For the reasons explained below, the current appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
service connection for hearing loss, right ear.

The Veteran contends that his time in the Air Force as a fire 
protection specialist exposed him to the acoustic traumas of 
sirens and aircraft engines as most fire stations were 
located directly on the flight line where he spent the 
majority of his time on duty.  He further explained that he 
did not always have hearing protection, and when he did, it 
was of very poor quality.  Although he does not know the 
exact timing of his dramatic right ear hearing loss, he has 
been wearing a hearing aid in his service-connected left ear 
since 1985 and he believes that the underlying causes of his 
left ear hearing loss are the same causes of the hearing loss 
he has experienced in his right ear.  Thus, the Veteran feels 
that he should be compensated for his right ear hearing loss.

In October 2005, a VA audiological examination was performed.  
The report indicated that the results were consistent with a 
profound sensorineural hearing loss in the right ear.  The 
puretone audiometry test in the right ear indicated 105 
decibels at each frequency, yielding an average of 105 
decibels. In addition, the speech recognition score was 0 
percent in his right ear.  The examiner opined that medical 
follow up is needed for further evaluation of an ear or 
hearing problem. Moreover, the examiner stated that the 
etiology and time frame of the right ear profound hearing 
loss could not be determined.

In the November 2005 rating decision, service connection for 
tinnitus was granted with an evaluation of 10 percent 
effective July 14, 2005.  Service connection for hearing 
loss, left ear was also granted with an evaluation of 0 
percent effective November 3, 2004.  

In December 2005, the Veteran requested decision review 
officer (DRO) review for hearing loss of the right ear.  The 
March 2005 DRO decision affirmed the denial of entitlement to 
service connection for hearing loss, right ear, due to the 
examiner's inability to determine the etiology and time frame 
of the right ear profound hearing loss in combination with an 
absence of service treatment records or in-service complaints 
of hearing loss within the right ear.

In this instance, a medical evaluation is necessary to fully 
and fairly adjudicate the Veteran's claim.  While a VA 
examination was performed in October 2005, the medical 
opinion makes no reference to the likelihood or probability 
of whether or not the hearing loss experienced in the right 
ear bears any connection to the Veteran's active service.  
Thus, the medical opinion rendered is too speculative and 
bears no probative value in relationship to the Veteran's 
right ear hearing loss.  Furthermore, the VA examiner's 
findings do not explain why only the hearing loss in the left 
ear is service connected while the cause of hearing loss in 
the right ear cannot be determined.

Consequently, the medical evidence of record does not 
adequately address whether the Veteran's right ear hearing 
loss is related to his active service.  Therefore, the Board 
finds that a VA  audiological examination with medical 
opinion is necessary in order to fully and fairly evaluate 
the Veteran's claim for entitlement to service connection for 
hearing loss, right ear.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for hearing loss at any 
time since his discharge from service.  
After securing any necessary release, the 
RO/AMC should obtain any records which are 
not duplicates of those contained in the 
claims file.

2. Schedule the Veteran for a VA 
audiological examination by a qualified 
medical provider to determine the etiology 
of any current hearing loss of the right 
ear.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted, and the results should be 
reported in detail.  A rationale for all 
opinions expressed should be provided.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran's right ear 
hearing loss disability arose during 
service or is otherwise related to any 
incident of service, including noise 
exposure.

3. After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
